McClelland, Presiding Judge:
These are appeals to reappraisement from values found by the United States appraiser at the port of New York on dressed and dyed rabbit skins.
It appears that the merchandise and the conditions surrounding its purchase are the same as in the case of United States v. Alex Schechter Corp., decided by the Court of Customs and Patent Appeals and reported in 25 C. C. P. A. 107, T. D. 49240. The only question remaining to be decided, therefore, is the amount allowable as deductions for general expenses and profit, all other factors entering into United States value, which is the proper basis of value of the goods in issue, being undisputed.
I have before me as Exhibit 1 a statement of income, profit, and loss covering the period during which the merchandise in issue was exported. Although some of the items of expenses noted on such statement are questioned by counsel for the Government, I am satisfied from the evidence offered on behalf of the plaintiff, that the expenses listed on the statement were each legitimate business expenses.
Upon all of the evidence before me I find that the proper basis of value of the merchandise in issue on the date of exportation was the United States value as that value is defined in section 402 (e) of the Tariff Act of 1930, and that such value on the respective dates of exportation was the appraised value less allowances of 5.43 per centum for general expenses and 0.833 per centum for profit.
Judgment will issue accordingly.